                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVE JOHNSON,                                     Case No. 3:17-cv-03676-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 51
                                  10     NATIONSTAR MORTGAGE, LLC,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 8, 2019, defendant Nationstar Mortgage submitted a one-sided letter outlining a

                                  14   discovery dispute and requesting leave to file a motion to compel. Dkt. No. 51. No statement

                                  15   from plaintiff Steve Johnson was included because he did not respond to Nationstar’s April 2

                                  16   request for a statement from him. According to the letter, Johnson has produced insufficient

                                  17   discovery because he failed to produce documents that are in his possession and control and to

                                  18   provide substantive responses to some interrogatories. Although Johnson agreed to cure these

                                  19   defects on or before March 19, 2019, he failed to do so.

                                  20          Johnson is hereby ORDERED TO SHOW CAUSE why he has not complied with his

                                  21   discovery obligations. On or before April 17, 2019, Johnson must both (1) provide Nationstar

                                  22   with documents and interrogatory responses that cure the defects Nationstar has raised and (2)

                                  23   respond to this order with a filing in the docket that explains why he failed to comply with his

                                  24   representation that he would provide amended discovery responses by March 19, 2019. I will

                                  25   consider sanctions as necessary, and whether it is appropriate to adjust the case schedule or take

                                  26
                                  27

                                  28
                                   1   more drastic action, after reviewing Johnson’s response.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 10, 2019

                                   4

                                   5
                                                                                                  William H. Orrick
                                   6                                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
